Citation Nr: 0019718	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  93-00 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for residuals of a knee 
injury.

3.  Entitlement to service connection for residuals of a 
bilateral leg injury.

4.  Entitlement to service connection for a nasal disability.

5.  Entitlement to service connection for residuals of an 
appendectomy.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a left elbow 
disability.

8.  Entitlement to service connection for a pulmonary 
disability.

9.  Entitlement to service connection for bilateral varicose 
veins.

10.  Entitlement to service connection for a psychiatric 
disability, including post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant served in the American Merchant Marine, in 
pertinent part, from August 1942 to August 1945.  He had 
approximately 13 voyages that constitute qualifying service 
for the potential award of VA benefits.  Qualifying service 
for VA benefits, in pertinent part, is American Merchant 
Marine in Oceangoing Service during the Period of Armed 
Conflict, December 7, 1941, to August 15, 1945.  According to 
his DD Form 214, he had qualifying active service from May 
23, 1945, to August 15, 1945, while in the United States 
Merchant Marine, pursuant to 38 C.F.R. 3.7(x)(15) (1999).  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1989 rating decision by the New 
York, New York, Regional Office (RO), which denied service 
connection for residuals of a head injury, residuals of a 
back injury, residuals of a knee injury, residuals of a leg 
injury, residuals of a left hand (left index finger) injury, 
a nasal disability, residuals of an appendectomy, 
hypertension, a left elbow disability, a pulmonary 
disability, bilateral varicose veins, and a psychiatric 
disability.  In November 1994, the Board remanded the case 
for additional evidentiary development.  Appellant 
subsequently appealed an August 1996 rating decision, which 
denied service connection for a psychiatric disability, to 
include a post-traumatic stress disorder.  A February 1999 RO 
hearing was held.  In an August 1999 decision, that hearing 
officer awarded service connection for residuals of a head 
injury, classified as facial area scarring, and for residuals 
of a left hand (left index finger) injury, thereby rendering 
these issues moot.  See also August 1999 hearing officer's 
decision/Supplemental Statement of the Case, which informed 
appellant that these issues were considered moot.  

In February 2000, the Board referred the case to the Veterans 
Health Administration (VHA) of the VA for a medical opinion 
regarding the issue of service connection for a psychiatric 
disability, including post-traumatic stress disorder, 
pursuant to 38 U.S.C.A. § 7109 (West 1991) and 38 C.F.R. 
§ 20.901 (1999).  In April 2000, a VHA medical opinion was 
rendered, and the Board provided appellant's representative a 
copy thereof that month.  Subsequently, his representative 
stated that he did not have additional argument or evidence 
to submit.  The case is now before the Board for appellate 
review on the issues as delineated on the title page of this 
decision.  


FINDINGS OF FACT

1.  A disability of the back, right knee, left knee, or legs 
has not been shown by competent evidence to have been present 
during service or proximate thereto.  Arthritis of the lumbar 
spine, right knee, or left knee was initially clinically 
shown decades after service.  A disability of the back, right 
knee, left knee, or legs, including arthritis, has not been 
shown by competent evidence to be a residual of in-service 
trauma or otherwise related to service.  

2.  It is at least as likely as not that appellant's nasal 
disability is related to wartime service.  

3.  Appendicitis has not been shown by competent evidence to 
have been present during service.  Appellant underwent an 
appendectomy due to appendicitis in 1947, years after 
service; and it has not been shown by competent evidence to 
be a residual of in-service trauma or otherwise related to 
service.

4.  Hypertensive disease has not been shown by competent 
evidence to have been present during service or proximate 
thereto.  Hypertensive disease was initially clinically shown 
decades after service and is not related to service.  

5.  A left elbow or pulmonary disability and bilateral 
varicose veins have not been shown by competent evidence to 
have been present during service or proximate thereto.  Any 
left elbow or pulmonary disability and bilateral varicose 
veins were initially clinically shown decades after service 
and are not a residual of in-service trauma or otherwise 
related to service.  

6.  During Merchant Marines oceangoing service in 1943, 
appellant was rescued at sea after his ship was torpedoed and 
sunk.  A chronic, acquired psychiatric disability has not 
been shown by credible, competent evidence to have been 
present in service or subsequent thereto.  A clear diagnosis 
of a post-traumatic stress disorder related to service has 
not been clinically substantiated.  


CONCLUSIONS OF LAW

1.  Appellant has not submitted evidence of well-grounded 
claims for entitlement to service connection for residuals of 
a back injury, residuals of a right knee injury, residuals of 
a bilateral leg injury, residuals of an appendectomy, 
hypertension, a left elbow disability, a pulmonary 
disability, and bilateral varicose veins.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1154(b), 5107(a) (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309 
(1999).

2.  A left knee disability was not incurred in or aggravated 
by appellant's wartime service, nor may arthritis of that 
knee be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1154(b) (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309 (1999).

3.  With resolution of all reasonable doubt, a nasal 
disability was incurred during appellant's wartime service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.304(d) (1999).

4.  An acquired psychiatric disability, including post-
traumatic stress disorder, was not incurred in or aggravated 
by appellant's wartime service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154(b) (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304(d),(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In deciding the service connection issues on appeal, the 
Board will consider applicable statutory and regulatory 
provisions, including the following:  Service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110.  

Where a veteran served continuously for ninety (90) days or 
more during a period of war and hypertension or arthritis 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such diseases during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The evidentiary record contains documents that confirm that 
during appellant's Merchant Marine qualifying service, he was 
aboard the JULIA WARD HOWE when it was torpedoed and sunk in 
January 1943; and that survivors were rescued by a Portuguese 
destroyer LIMA the following day and landed in the Azores.  
Therefore, the Board will consider the additional following 
statutory and regulatory provisions:  In pertinent part, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

It is contended, in essence, that appellant has residuals of 
injuries to the nose, back, and extremities and an acquired 
psychiatric disability, including a post-traumatic stress 
disorder, due to in-service combat experiences.  He 
specifically argues that said disabilities are related to an 
in-service incident in 1943, wherein his ship was torpedoed 
and sunk, injuring him and killing others in the blast 
explosion with survivors subsequently rescued at sea.  


I.  Entitlement to Service Connection for Residuals of 
Injuries to the Back, Right Knee, and Leg; Residuals of an 
Appendectomy; Hypertension; a Left Elbow Disability; a 
Pulmonary Disability; and Bilateral Varicose Veins

A threshold question to be answered is whether appellant has 
presented evidence of well-grounded claims with respect to 
the issues of service connection for residuals of injuries to 
the back, right knee, and leg; residuals of an appendectomy; 
hypertension; a left elbow disability; a pulmonary 
disability; and bilateral varicose veins.  A well-grounded 
claim is one which is plausible, meritorious on its own, or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  

In Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (Court) held that 
the appellant in that case had not presented a well-grounded 
claim as a matter of law.  The Court pointed out that 
"unlike civil actions, the Department of Veterans Affairs 
(previously the Veterans Administration) (VA) benefits system 
requires more than an allegation; the claimant must submit 
supporting evidence."  Id., at 611.  If a well-grounded 
claim has not been presented, the appeal with respect to that 
issue must fail.  King v. Brown, 5 Vet. App. 19, 21 (1993) 
held that "evidentiary assertions [by the veteran] must also 
be accepted as true for the purpose of determining whether 
the claim is well grounded.  Exceptions to this rule occur 
when the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion." 

It should be added that with respect to these not well-
grounded service connection claims, appellant and his 
representative have been informed by the RO of the specific 
reasons that the claims were denied.  See, in particular, an 
August 1992 Statement of the Case; and September 1996, 
October 1998, and August 1999 Supplemental Statements of the 
Case.  Additionally, those Statements included provisions of 
law with respect to veterans' responsibility for filing a 
well-grounded claim and service connection principles.  It is 
therefore apparent that they were knowledgeable regarding the 
necessity of competent evidence to support these service 
connection claims.  Thus, it is concluded that appellant and 
his representative had notice of the type of information 
needed to support these claims and complete the application.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  See also 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), wherein the Court 
explained that "[t]he Robinette opinion held that 38 U.S.C. 
§ 5103(a) imposes an obligation upon the Secretary to notify 
an individual of what is necessary to complete the 
application in the limited circumstances where there is an 
incomplete application which references other known and 
existing evidence."  

It should be added that the RO has sought and obtained 
appellant's available service medical records (United States 
Public Health Service treatment records) and has attempted to 
obtain any other pertinent clinical records.  In November 
1994, the Board remanded the case for additional evidentiary 
development.  It does not appear that appellant or his 
representative has informed the VA of the existence of any 
other specific competent evidence that would, if obtained, 
render these service connection claims well grounded.  During 
a February 1999 RO hearing, at T.25, appellant testified that 
he had not received any treatment since wartime service, 
except on occasion during the past 10-15 years from Dr. 
Leeds.  The RO has sought Dr. Leeds records and a December 
1997 written statement from him was obtained.  

Recently, the Court issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  See also 
Schroeder v. West, No. 99-7103 (Fed. Cir. May 18, 2000).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
stated, in pertinent part, that "in order for a claim to be 
well grounded, there must be competent evidence of current 
disability (a medical diagnosis)...; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence)...; and of a nexus between the in-service injury or 
disease and the current disability (medical evidence)...."  
See also Wade v. West, 11 Vet. App. 302, 306 (1998), wherein 
the Court held that the claims in that case were not well 
grounded, since although service medical records were missing 
and there was evidence of present disability, the record did 
not contain medical evidence of a causal relationship between 
the current disability and service.  


A.  Service Connection for Residuals of a Back Injury

United States Public Health Service treatment records dated 
in 1942 during appellant's Merchant Marine wartime service do 
not reflect any complaints, findings, or diagnoses pertaining 
to a back disability.  Appellant has indicated that after 
World War II service, he was in the merchant marine for a 
lengthy period.  United States Public Health Service 
treatment records dated in 1947, after his Merchant Marine 
wartime service, do not reflect any complaints, findings, or 
diagnoses pertaining to a back disability.  The claims folder 
does not contain any medical records for decades thereafter.  
Appellant initially alleged in a December 1988 application 
for VA disability benefits that a back injury was sustained 
when the ship he was on was torpedoed and sunk in 1943 during 
his Merchant Marine wartime service.  On February 1989 VA 
general medical examination, appellant alleged a 1943 injury 
to the lumbosacral spine.  X-rays of the lumbosacral spine 
revealed degenerative changes with minimal disc space 
narrowing.  The diagnoses included "[h]istory of back 
injury, lumbar sacral spine, alleged, 1943, when ship was 
torpedoed.  No residual deformity, no limitation of motion, 
no tenderness, no significant disability."  Significantly, 
the examiner did not relate the lumbar degenerative changes 
to service or proximate thereto.  

A December 1997 written statement from Benjamin Leeds, Ph.D., 
a "holistic health consultant", stated that he had treated 
appellant since 1980 for "various emotional and physical 
symptoms which he [appellant] attributes to service-connected 
trauma in WWII.  Over time, I concur that his problems are 
consistent with the types of trauma experienced in combat....  
He has at times, near-disabling pain in various parts of his 
body, primarily in his joints.  I have taught him to apply 
Dimethyl Sulfoxide (DSMO)."  That December 1997 written 
statement did not actually specify that appellant had any 
back disability, however.  

During a February 1999 RO hearing, at T.25, appellant 
testified that he had not received any treatment since 
wartime service, except on occasion during the past 10-15 
years from Dr. Leeds.  

Lay statements are not competent evidence with respect to 
medical causation; and appellant is not qualified to offer 
medical opinion or diagnosis.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Appellant has not submitted any competent 
evidence to indicate that his back condition is related to 
service or that lumbar spine arthritis was manifested to a 
compensable degree within the one-year, post-service 
presumptive period.  Thus, the claim is not well grounded.  
The claim is therefore denied.  38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Grivois v. Brown, 
6 Vet. App. 136 (1994).  See also Edenfield v. Brown, 8 Vet. 
App. 384 (1995).


B.  Service Connection for Residuals of Injuries to the Right 
Knee and Legs

United States Public Health Service treatment records dated 
in 1942 during appellant's Merchant Marine wartime service do 
not reflect any complaints, findings, or diagnoses pertaining 
to a right knee or disability of the legs.  United States 
Public Health Service treatment records dated in 1947, after 
his Merchant Marine wartime service, do not reflect any 
complaints, findings, or diagnoses pertaining to a right knee 
or disability of the legs.  It was specified that he had had 
no injuries "of consequence."  The claims folder does not 
contain any medical records for decades thereafter.  
Appellant initially alleged in a December 1988 application 
for VA disability benefits that a lower extremity injury was 
sustained when the ship he was on was torpedoed and sunk in 
1943 during his Merchant Marine wartime service.  On February 
1989 VA general medical examination, appellant alleged a 1943 
injury to the knees and legs; and his current complaints 
included knee pain and restricted motion,  However, 
clinically there were no scars/abnormalities of the right 
knee.  X-rays of the right knee revealed minimal degenerative 
changes.  The diagnoses included "[h]istory of injury to 
legs and knees, alleged, 1943, no residual sequelae, no 
deformity, no limitation of motion, no significant 
disability."  Significantly, the examiner did not relate the 
right knee minimal degenerative changes to service.  

A December 1997 written statement from Dr. Leeds stated that 
he had treated appellant since 1980 for "various emotional 
and physical symptoms which he [appellant] attributes to 
service-connected trauma in WWII.  Over time, I concur that 
his problems are consistent with the types of trauma 
experienced in combat....  He has at times, near-disabling pain 
in various parts of his body, primarily in his joints."  
That December 1997 written statement did not actually specify 
that appellant had any disability of the right knee or legs, 
however.  

During a February 1999 RO hearing, at T.25, appellant 
testified that he had not received any treatment since 
wartime service, except on occasion during the past 10-15 
years from Dr. Leeds.  

On April 1999 VA dermatologic examination, appellant provided 
a history of knee scarring when the ship he was on was 
torpedoed.  His current complaints included knee arthritis 
and leg weakness.  Clinically, there was a left, not right, 
patella scar "from that trauma."  The knees exhibited 0 
degrees' extension and 110 degrees' flexion with crepitation.  
The impressions included "[s]ignificant injuries related to 
his ship...being torpedoed and the patient being thrown about 
on board....  He has multiple scars...as well as over his knee."  
However, there was no assessment/diagnosis of any residuals 
of injuries to the right knee or legs related to service.   

Lay statements are not competent evidence with respect to 
medical causation; and appellant is not qualified to offer 
medical opinion or diagnosis.  Espiritu.  Appellant has not 
submitted any competent evidence to indicate that any 
disability of the right knee or legs is related to service or 
that right knee arthritis was manifested to a compensable 
degree within the one-year, post-service presumptive period.  
Thus, these claims are not well grounded.  The claims are 
therefore denied.  38 U.S.C.A. § 5107(a).  Grottveit; 
Grivois; and Edenfield.  

C.  Service Connection for Residuals of an Appendectomy

United States Public Health Service treatment records dated 
in 1942 during appellant's Merchant Marine wartime service 
revealed that he was hospitalized for right upper quadrant 
pain.  A diagnosis of cholecystitis was changed to valvular 
cardiac disease, mitral stenosis and insufficiency.  
Appendicitis was neither claimed nor diagnosed.  United 
States Public Health Service treatment records dated in 
November-December 1947, after his Merchant Marine wartime 
service, revealed that he was hospitalized for right 
abdominal pain.  He had a history of having initially noticed 
right lower quadrant abdominal pain a few months earlier in 
August 1947.  In December 1947, he underwent an appendectomy 
for diagnosed chronic appendicitis.  The claims folder does 
not contain any medical records for decades thereafter.  On 
February 1989 VA general medical examination, there was a 
well-healed right lower quadrant scar, status post abdominal 
surgery, "probably status post appendectomy 1940.  No areas 
of tenderness, no palpable masses."  The diagnoses included 
"[s]tatus post appendectomy, 1940, no complications."  
limitation of motion, no significant disability."  

On April 1999 VA dermatologic examination, a history of an 
appendectomy in 1947 was noted; and a right lower quadrant 
appendectomy scar was clinically evident.  

Appellant has not submitted any competent evidence to 
indicate that residuals of an appendectomy are related to 
service.  Rather, the clinical evidence clearly shows that 
the appendicitis with resultant appendectomy had a post-
service onset in 1947, years after service.  Additionally, 
the residuals of an appendectomy have been clinically 
reported as limited to a well-healed, nontender scar without 
any complications.  See Chelte v. Brown, 10 Vet. App. 268, 
271-72 (1997), wherein the Court held that a service-
connection claim for residuals of a hernia repair was not 
well grounded, where the only residuals consisted of a scar 
that was not currently symptomatic.  Thus, the claim is not 
well grounded.  The claim is therefore denied.  38 U.S.C.A. 
§ 5107(a).  Grottveit; Grivois; and Edenfield.  

D.  Service Connection for Hypertension

United States Public Health Service treatment records dated 
in October 1942 during appellant's Merchant Marine wartime 
service revealed that he was hospitalized for right upper 
quadrant pain.  Significantly, his blood pressure was 
recorded as 124/80 and hypertensive disease was neither 
clinically reported nor diagnosed.  Parenthetically, a 
diagnosis of cholecystitis was changed to valvular cardiac 
disease, mitral stenosis and insufficiency; and a history of 
scarlet and rheumatic fever with a heart murmur during 
childhood was noted.  

United States Public Health Service treatment records dated 
in 1947, after appellant's Merchant Marine wartime service, 
do not reflect any complaints, findings, or diagnoses 
pertaining to hypertensive disease.  His blood pressure was 
recorded as 118/76.  His heart was unremarkable and without 
any heart murmur.  The claims folder does not contain any 
medical records for decades thereafter.  Appellant made no 
mention of hypertensive disease in his December 1988 initial 
application for VA disability benefits.  On February 1989 VA 
general medical examination, more than four decades after 
service, his blood pressure was recorded as 150/90.  
Appellant provided a history of smoking since age 11.  The 
diagnoses included mild hypertension.  Significantly, the 
examiner did not relate the hypertension to service or 
proximate thereto.  

Lay statements are not competent evidence with respect to 
medical causation; and appellant is not qualified to offer 
medical opinion or diagnosis.  Espiritu.  Appellant has not 
submitted any competent evidence to indicate that 
hypertensive disease is related to service or was manifested 
to a compensable degree within the one-year, post-service 
presumptive period.  Thus, the claim is not well grounded.  
The claim is therefore denied.  38 U.S.C.A. § 5107(a).  
Grottveit; Grivois; and Edenfield.  



E.  Service Connection for a Left Elbow Disability

United States Public Health Service treatment records dated 
in 1942 during appellant's Merchant Marine wartime service do 
not reflect any complaints, findings, or diagnoses pertaining 
to a left elbow disability.  United States Public Health 
Service treatment records dated in 1947, after his Merchant 
Marine wartime service, do not reflect any complaints, 
findings, or diagnoses pertaining to a left elbow disability.  
It was specified that he had had no injuries "of 
consequence."  The claims folder does not contain any 
medical records for decades thereafter.  Appellant made no 
mention of a left elbow disability in his December 1988 
initial application for VA disability benefits.  On February 
1989 VA general medical examination, more than four decades 
after service, appellant presented no complaints or history 
of trauma involving the left elbow.  However, the diagnoses 
included "[l]eft olecranon bursitis, asymptomatic, no 
limitation of motion, no pain, no disability."  
Significantly, the examiner did not relate the left olecranon 
bursitis to service.  

A December 1997 written statement from Dr. Leeds stated that 
he had treated appellant since 1980 for "various emotional 
and physical symptoms which he [appellant] attributes to 
service-connected trauma in WWII.  Over time, I concur that 
his problems are consistent with the types of trauma 
experienced in combat....  He has at times, near-disabling pain 
in various parts of his body, primarily in his joints."  
That December 1997 written statement did not actually specify 
that appellant had any disability of the left elbow, however.  

During a February 1999 RO hearing, at T.22-25, appellant 
testified that the left elbow "could have been damaged in 
the sinking of the ship or...when I got thrown against the 
bulkhead on the LIMA"; and that he had not received any 
treatment since wartime service, except on occasion during 
the past 10-15 years from Dr. Leeds.  

On April 1999 VA dermatologic examination, left elbow ranges 
of motion were clinically described as good.  The impressions 
included "[s]ignificant injuries related to his ship...being 
torpedoed and the patient being thrown about on board...."  
However, a chronic left elbow disability was not specifically 
assessed.

Lay statements are not competent evidence with respect to 
medical causation; and appellant is not qualified to offer 
medical opinion or diagnosis.  Espiritu.  Appellant has not 
submitted any competent evidence to indicate that a left 
elbow disability is currently manifested.  However, even 
assuming arguendo that a left elbow disability exists, there 
is no competent evidence that such disability is related to 
service.  Thus, the claim is not well grounded.  The claim is 
therefore denied.  38 U.S.C.A. § 5107(a).  Grottveit; 
Grivois; and Edenfield.  


F.  Service Connection for a Pulmonary Disability

United States Public Health Service treatment records dated 
in 1942 during appellant's Merchant Marine wartime service 
indicate that his complaints included occasional exertional 
dyspnea and valvular cardiac disease was diagnosed.  However, 
those United States Public Health Service treatment records 
dated in 1942 and such records dated after service in 1947 do 
not reflect any complaints, findings, or diagnoses 
specifically pertaining to a pulmonary disability.  The 
claims folder does not contain any medical records for 
decades thereafter.  Appellant initially alleged in a 
December 1988 application for VA disability benefits that 
blast injuries to his head in 1943 caused a "breathing" 
problem and that later in 1943, an operation (submucous 
resection) was performed to improve his breathing.  However, 
a pulmonary disability was not specifically alleged.  It is 
reiterated that the Board in the decision herein has awarded 
service connection for a nasal disability.  

On February 1989 VA general medical examination, appellant's 
complaints included "vague" chest discomfort.  A history of 
smoking since age 11 was noted.  The diagnoses included 
"[r]espiratory condition, alleged, no significant 
respiratory symptoms, no abnormal findings."  A subsequent 
chest x-ray was interpreted as normal, except for minimal 
left lung base scarring and "a question of some emphysema.  
No current chest pathology is identified."  

Lay statements are not competent evidence with respect to 
medical causation; and appellant is not qualified to offer 
medical opinion or diagnosis.  Espiritu.  Appellant has not 
submitted any competent evidence to indicate that any 
pulmonary disability is related to service or that emphysema, 
if currently existent, was present in service or proximate 
thereto.  Thus, the claim is not well grounded.  The claim is 
therefore denied.  38 U.S.C.A. § 5107(a).  Grottveit; 
Grivois; and Edenfield.  


G.  Service Connection for Bilateral Varicose Veins

United States Public Health Service treatment records dated 
in 1942, during appellant's Merchant Marine wartime service, 
and in 1947 after service, do not reflect any complaints, 
findings, or diagnoses pertaining to varicose veins.  The 
claims folder does not contain any medical records for 
decades thereafter.  Appellant initially alleged in a 
December 1988 application for VA disability benefits that an 
injury to the legs was sustained when the ship he was on was 
torpedoed and sunk in 1943 during his Merchant Marine wartime 
service.  He reportedly had last worked in 1985 and had been 
employed as a patrolman.  On February 1989 VA general medical 
examination, appellant alleged having sustained a 1943 injury 
to the legs.  Clinically, there were mild bilateral varicose 
veins.  The diagnoses included "[h]istory of injury to legs 
and knees, alleged, 1943, no residual sequelae, no deformity, 
no limitation of motion, no significant disability."  
Significantly, the examiner did not relate the varicose veins 
to service.  

A December 1997 written statement from Dr. Leeds stated that 
he had treated appellant since 1980 for "various emotional 
and physical symptoms which he [appellant] attributes to 
service-connected trauma in WWII.  Over time, I concur that 
his problems are consistent with the types of trauma 
experienced in combat....  He has at times, near-disabling pain 
in various parts of his body, primarily in his joints."  
That December 1997 written statement did not actually specify 
that appellant had any varicose veins, however.  

During a February 1999 RO hearing, at T.9, 25, 36, and 41, 
appellant testified that varicose veins were generally known 
to be an occupational hazard for Merchant Marine seamen; that 
he had been a police officer; and that he had not received 
any treatment since wartime service, except on occasion 
during the past 10-15 years from Dr. Leeds.  

On April 1999 VA dermatologic examination, there were 
varicosties at the ankles and left calf/knee.  However, the 
examiner did not relate the varicose veins to service.  

Lay statements are not competent evidence with respect to 
medical causation; and appellant is not qualified to offer 
medical opinion or diagnosis.  Espiritu.  Appellant has not 
submitted any competent evidence to indicate that his 
varicose veins are related to service.  Thus, the claim is 
not well grounded.  The claim is therefore denied.  
38 U.S.C.A. § 5107(a).  Grottveit; Grivois; and Edenfield.  


II.  Service Connection for Residuals of a Left Knee Injury; 
and a Psychiatric Disability, Including a Post-Traumatic 
Stress Disorder

The appellant's claims of entitlement to service connection 
for residuals of a left knee injury and a psychiatric 
disability, including post-traumatic stress disorder, are 
"well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a), in that the claims are plausible.  This being so, 
the Board must examine the record and determine whether the 
VA has any further obligation to assist in the development of 
said claims.  38 U.S.C.A. § 5107(a).  

In November 1994, the Board remanded the case for additional 
evidentiary development.  Pursuant to that remand, a VA 
psychiatric examination was conducted in June 1996.  
Subsequent psychiatric and psychologic examinations were 
conducted and an April 2000 VHA medical opinion was rendered 
as to the etiology of any currently manifested psychiatric 
disability.  Clinical records have been obtained and 
associated with the claims folder and VA examinations 
conducted in 1989 and 1999 adequately indicate the nature of 
any left knee condition he may currently manifest.  After 
reviewing the record, the Board is satisfied that all 
relevant facts with respect to said claims have been properly 
developed and no useful purpose would be served by again 
remanding the case with directions to provide further 
assistance to appellant.  Thus, the Board concludes that the 
evidence is sufficient for purposes of reaching a fair and 
well-reasoned decision of said issues, and that the duty to 
assist the appellant as contemplated by 38 U.S.C.A. § 5107(a) 
has been satisfied.


A.  Service Connection for Residuals of a Left Knee Injury

United States Public Health Service treatment records dated 
in 1942 during appellant's Merchant Marine wartime service do 
not reflect any complaints, findings, or diagnoses pertaining 
to a left knee disability.  United States Public Health 
Service treatment records dated in 1947, after his Merchant 
Marine wartime service, do not reflect any complaints, 
findings, or diagnoses pertaining to a left knee disability.  
It was specified that he had had no injuries "of 
consequence."  The claims folder does not contain any 
medical records for decades thereafter.  Appellant initially 
alleged in a December 1988 application for VA disability 
benefits that a lower extremity injury occurred when his ship 
was torpedoed and sunk in 1943 during his Merchant Marine 
wartime service.  A substantial piece of negative evidence 
includes a February 1989 VA general medical examination 
report.  On that examination, appellant alleged a 1943 injury 
to the knees; and his current complaints included knee pain 
and restricted motion,  However, clinically there was no knee 
scarring/abnormality.  X-rays of the left knee revealed 
minimal degenerative changes.  The diagnoses included 
"[h]istory of injury to legs and knees, alleged, 1943, no 
residual sequelae, no deformity, no limitation of motion, no 
significant disability."  

A December 1997 written statement from Dr. Leeds stated that 
he had treated appellant since 1980 for "various emotional 
and physical symptoms which he [appellant] attributes to 
service-connected trauma in WWII.  Over time, I concur that 
his problems are consistent with the types of trauma 
experienced in combat....  He has at times, near-disabling pain 
in various parts of his body, primarily in his joints."  
That December 1997 written statement is of minimal, if any, 
evidentiary value with respect to said lower extremity 
appellate issue, since Dr. Leeds is not a medical doctor, 
does not have the medical training to diagnose 
diseases/disabilities, and more importantly, did not actually 
specify that appellant had any left knee disability.  

During a February 1999 RO hearing, at T.25, appellant 
testified that he had not received any treatment since 
wartime service, except on occasion during the past 10-15 
years from Dr. Leeds.  

The positive evidence includes an April 1999 VA dermatologic 
examination report, wherein appellant provided a history of 
knee scarring when his ship was torpedoed.  His current 
complaints included knee arthritis.  Clinically, there was a 
left patella scar "from that trauma."  The knees exhibited 
0 degrees' extension and 110 degrees' flexion with 
crepitation.  The impressions included "[s]ignificant 
injuries related to his ship...being torpedoed and the patient 
being thrown about on board....  He has multiple scars...as well 
as over his knee."  However, the Board discounts said 
medical opinion, since that opinion as to the etiology of the 
left knee scar appears solely based on appellant's history 
and does not account for the fact that no knee scarring was 
shown on the earlier February 1989 VA examination.  Although 
on that examination more than four decades after service, 
minimal degenerative changes of the left knee were 
radiographically noted, the examiner unequivocally stated 
that no scarring or any other significant knee disability was 
evident; and he did not relate the left knee minimal 
degenerative changes to service or proximate thereto.  It is 
the Board's opinion that the negative evidence, including 
that February 1989 VA examination report, outweighs any 
positive evidence with respect to this appellate issue, for 
the foregoing reasons.  Accordingly, service connection is 
denied for a left knee disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1154(b); 38 C.F.R. §§ 3.303, 3.304(d), 
3.307, 3.309.  Since the preponderance of the evidence is 
against allowance of this appellate issue, the benefit-of-
the-doubt doctrine is inapplicable.  


B.  Service Connection for a Psychiatric Disability, 
Including a Post-Traumatic Stress Disorder

United States Public Health Service treatment records dated 
in 1942 during appellant's Merchant Marine wartime service 
indicate that while he was treated for a physical illness, 
anxiety and depression were noted.  However, a chronic 
psychiatric disability was not diagnosed.  United States 
Public Health Service treatment records dated in 1947, after 
his Merchant Marine wartime service, do not reflect any 
complaints, findings, or diagnoses pertaining to a chronic 
psychiatric disability; and the claims folder does not 
contain any medical records for decades thereafter.  In a 
December 1997 written statement, Dr. Leeds reported that he 
had seen appellant several times a year since 1980 for 
"various emotional and physical symptoms which he 
[appellant] attributes to service-connected trauma in WWII.  
Over time, I concur that his problems are consistent with the 
types of trauma experienced in combat.  In his case paranoid 
ideation which is well compensated...."   

On VA psychiatric examination in June 1996, appellant 
reported having nightmares, flashbacks, and irritability 
related to the in-service torpedoed ship incident.  The 
psychiatrist stated that appellant had some symptoms of a 
mild post-traumatic stress disorder; and post-traumatic 
stress disorder was diagnosed.  However, on a January 1998 VA 
psychiatric examination, another psychiatrist stated that 
although appellant at stressful times may have 
nightmares/flashbacks occasionally involving the in-service 
torpedoed ship incident and a slight startle reaction, he did 
not have hypervigilance and did not avoid crowds or war 
books/movies.  The examiner remarked that although appellant 
had been exposed to traumatic in-service events, the impact 
on his life had been minimal; and nightmares/flashbacks or 
startle reaction had not prevented him from leading a fairly 
normal life.  Adjustment disorder, rule out early dementia, 
was diagnosed.  

During a February 1999 RO hearing, at T.25, appellant 
testified that he had not received any treatment since 
wartime service, except on occasion during the past 10-15 
years from Dr. Leeds.  

On an April 1999 VA examination by a board of two 
psychologists, the examiners stated that appellant did not 
have any recurrent recollections/nightmares, flashbacks, 
depression, anxiety, or panic attacks.  The psychologists 
stated that appellant did not meet the criteria for a post-
traumatic stress disorder; and that there was no evidence of 
dementia.  A personality disorder with strong narcissistic 
and paranoid tendencies was diagnosed.  No Axis I psychiatric 
diagnosis was rendered.  

In February 2000, the Board referred the case for a VHA 
medical opinion regarding the following question:  

	Is it as likely as not that 
appellant currently has a chronic, 
acquired psychiatric disability, 
including a post-traumatic stress 
disorder; and if so, is it related to 
service?  The examiner should discuss the 
conflicting psychiatric diagnoses on said 
recent VA examinations of a post-
traumatic stress disorder, adjustment 
disorder, and a personality disorder.  

In an April 2000 VHA medical opinion, the psychiatrist 
opined, in pertinent part, that although appellant met the 
criteria of exposure to a traumatic event, 

...his history of life functioning did not 
indicate that particular stressor 
affected his life from 1943 to 1989.  
Only in 1989 he claimed PTSD....  He had no 
complaint of [reexperiencing the 
traumatic event] till 1989....  Client did 
not give any history of avoiding 
thoughts, feelings or conversation 
associated with trauma.  He did not avoid 
any places or people that arouse 
recollection and in fact he gives history 
of recollection in great details.  Also 
he was able to continue his Merchant 
Marine [d]uties without difficulty....  
According to different psychiatric and 
psychological evaluation client had 
subjective symptoms of "flash back" but 
no associated exaggerated startle 
response or hypervigilance.  No history 
of anger outburst but a positive history 
of difficulty concentrating which could 
have various sources of origin....  

With respect to one of the criteria for post-traumatic stress 
disorder, namely that the disturbance causes clinically 
significant distress or impairment in social, occupational, 
or other important areas of functioning, the psychiatrist 
opined that "[c]lients history does not support this."  The 
psychiatrist concluded that "[t]his client does not meet the 
criteria for PTSD."  

Additionally, the psychiatrist opined that appellant did not 
meet any of the criteria for an adjustment disorder; and that 
"[s]ome paranoid feelings toward people with general 
distrust may indicate Personality Disorder NOS."  It should 
be pointed out that although the clinical evidence indicates 
that appellant may have a personality disorder, personality 
disorders are not service connectable.  See 38 C.F.R. 
§ 3.303(c) (1999).  

Although the service medical records indicate that while 
appellant was treated for a physical illness, anxiety and 
depression were noted, such symptoms apparently were acute 
and transitory, since a chronic acquired psychiatric 
disability was not diagnosed in service or proximate thereto.  
Apart from a post-traumatic stress disorder, the only other 
acquired psychiatric disability that has been diagnosed post-
service has been an adjustment disorder on January 1998 VA 
psychiatric examination, more than four decades after 
service.  However, after review of the entire claims folder 
including that January 1998 examination report, the April 
2000 VHA medical opinion explained that appellant did not 
meet the criteria for an adjustment disorder.  In particular, 
that VHA medical opinion stated that an adjustment disorder 
requires that symptoms do not persist for more than an 
additional 6 months once the stressor or its consequences has 
terminated and that this was not met, since there was "no 
history of symptoms onset about > forty years."  The Board 
assigns greater evidentiary weight to the VHA medical opinion 
than the earlier January 1998 VA psychiatric examination 
which diagnosed an adjustment disorder, since (a) that VHA 
medical opinion was based on a review of the entire record 
including said January 1998 VA psychiatric examination 
report, (b) that VHA medical opinion detailed with 
specificity the reasons why the criteria for a valid 
diagnosis of an adjustment disorder had not been met, 
including the fact that appellant did not have psychiatric 
symptoms until decades after the in-service stressor, (c) the 
examiner who conducted the January 1998 VA psychiatric 
examination conceded that "the impact [in-service traumatic 
events] have had on [appellant's] life have been minimal", 
and (d) an April 1999 VA examination by a board of two 
psychologists diagnosed only a personality disorder.  As the 
Court has stated in Smith v. Derwinski, 1 Vet. App. 235, 237 
(1991), "[d]etermination of credibility is a function for 
the BVA."   

With respect to service connection for a post-traumatic 
stress disorder, in pertinent part, 38 C.F.R. § 3.304(f) 
provides:  "[s]ervice connection for post-traumatic stress 
disorder requires medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor."  See 
also Cohen v. Brown, 10 Vet. App. 128 (1997).  It is 
reiterated that since the evidentiary record contains 
documents that confirm that during appellant's Merchant 
Marine qualifying service, he was aboard the JULIA WARD HOWE 
when it was torpedoed and sunk, the claimed service stressor 
has been substantiated.  However, the element requiring a 
"clear" diagnosis of a post-traumatic stress disorder has 
not been satisfied.  

The positive evidence includes a June 1996 VA psychiatric 
examination report, wherein the psychiatrist stated that 
appellant had some symptoms of a mild post-traumatic stress 
disorder; and post-traumatic stress disorder was diagnosed.  
However, the negative evidence outweighs the positive.  It is 
reiterated that on January 1998 VA psychiatric examination, 
another psychiatrist diagnosed an adjustment disorder, not a 
post-traumatic stress disorder.  Additionally, an April 1999 
VA examination by a board of two psychologists diagnosed only 
a personality disorder; and an April 2000 VHA medical opinion 
explained in detail that appellant did not meet the criteria 
for a post-traumatic stress disorder.  

The Board finds that as to whether a "clear" post-traumatic 
stress disorder diagnosis has been adequately supported, the 
positive evidence which includes a single June 1996 VA 
psychiatric examination that diagnosed a post-traumatic 
stress disorder is far outweighed by the negative evidence 
which includes a January 1998 VA psychiatric examination 
report, a report of an April 1999 VA examination by a board 
of two psychologists, and an April 2000 VHA medical opinion.  
Said negative evidence clearly states that the diagnostic 
criteria for a post-traumatic stress disorder have not been 
met and provides a persuasive rationale justifying that 
conclusion.  

Thus, service connection for an acquired psychiatric 
disability, including a post-traumatic stress disorder, is 
not warranted, for the aforestated reasons.  38 U.S.C.A. 
§§ 1110, 1154; 38 C.F.R. §§ 3.303, 3.304(d),(f).  


III.  Service Connection for a Nasal Disability

The appellant's claim of entitlement to service connection 
for a nasal disability is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a), and the evidence is 
adequate, in light of the Board's favorable determination of 
this issue.  

United States Public Health Service treatment records dated 
in October 1942 during appellant's Merchant Marine wartime 
service noted that he had a left nasal septal deviation.  
Although a July 1942 pre-service motor vehicular accident was 
noted, there was no history of nasal trauma.  United States 
Public Health Service treatment records dated in 1947, after 
his Merchant Marine wartime service, noted a history of a 
rhinoplasty in 1943 during his Merchant Marine wartime 
service.  It was specified that he had had no injuries "of 
consequence."  Appellant initially alleged in a December 
1988 application for VA disability benefits that a head 
injury was sustained when the ship he was on was torpedoed 
and sunk in 1943 during his Merchant Marine wartime service.  
It is reiterated that in an August 1989 hearing officer's 
decision, service connection was awarded for residuals of a 
head injury, classified as facial area scars.  However, these 
scars involved the scalp, not nasal, area.  

The negative evidence includes a February 1989 VA general 
medical examination, wherein the diagnoses included 
"[s]tatus post septoplasty, 1944, no signs of residual 
sequelae."  However, no specific findings with respect to 
appellant's nose were recorded on that examination.  

A June 1996 VA dermatologic examination was primarily limited 
to residuals of a head injury and did not include any 
findings with respect to appellant's nose.  A December 1997 
written statement from Dr. Leeds did not specify that 
appellant had any nasal disability.  

During a February 1999 RO hearing, at T.25, appellant 
testified that he had not received any treatment since 
wartime service, except on occasion during the past 10-15 
years from Dr. Leeds.  

On April 1999 VA dermatologic examination, appellant provided 
a history of nasal scarring when the ship he was on was 
torpedoed.  Clinically, there was a scar over the medial 
aspect of the nasal bridge "reportedly from an eyeglass pad 
being driven into his nose.  His nasal septum is deviated to 
the left and he reports an operative procedure to straighten 
his nose associated with the injuries [on] the HOWE."  The 
impressions included "[s]ignificant injuries related to his 
ship...being torpedoed and the patient being thrown about on 
board....  He has multiple scars on the bridge of his nose 
where his glasses were pushed into his nose.  His septum is 
deviated and he had operative intervention of that."  

As the Court stated in Smith v. Derwinski, 1 Vet. App. 235, 
237 (1991), "[d]etermination of credibility is a function 
for the BVA."  In short, the positive evidence is more 
persuasive and includes appellant's credible allegation 
supported by service clinical records regarding left nasal 
septal deviation; initially recorded in service; documents 
that substantiate he was onboard a ship that was torpedoed 
and sunk in 1943; a history contained in clinical records 
dated shortly after service of a septoplasty performed during 
service in 1943; and the clinical documentation, after 
service, of a left nasal septal deviation and nasal bridge 
scarring.  Additionally, since service connection is in 
effect for residuals of a head injury, classified as facial 
area scarring, it is apparent that such in-service facial 
area trauma may have involved the nose.  Accordingly, service 
connection for a nasal disability including a nasal bridge 
scar is granted.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b); 
38 C.F.R. §§ 3.303, 3.304(d).


ORDER

Appellant's claims of entitlement to service connection for 
residuals of a back injury, residuals of a right knee injury, 
residuals of a bilateral leg injury, residuals of an 
appendectomy, hypertension, a left elbow disability, a 
pulmonary disability, and bilateral varicose veins are not 
well grounded, and are therefore denied.  Service connection 
for residuals of a left knee injury and a psychiatric 
disability, including post-traumatic stress disorder, are 
denied.  To this extent, the appeal is disallowed.

Service connection for a nasal disability is granted.  To 
this extent, the appeal is allowed.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

